                                  1

                                  2

                                  3                                 UNITED STATES DISTRICT COURT

                                  4                                NORTHERN DISTRICT OF CALIFORNIA

                                  5

                                  6      UNITED STATES OF AMERICA,
                                                                                       Case No. 12-cr-00574-PJH-3
                                  7                   Plaintiff,

                                  8             v.                                     ORDER TO SHOW CAUSE
                                  9      JOHN DEVALIER DANIELS,                        Re: Dkt. No. 482

                                  10                  Defendant.

                                  11

                                  12
Northern District of California
 United States District Court




                                  13         Before the court is the motion of defendant John Devalier Daniels, appearing pro

                                  14   se, for an order under 28 U.S.C. § 2255 to vacate, set aside or correct his sentence. For

                                  15   the reasons set forth below, the court orders the government to show cause why relief

                                  16   should not be granted on Ground Three of the § 2255 motion.

                                  17                                        BACKGROUND

                                  18         Daniels is currently serving a sentence imposed by this court. On June 18, 2015,

                                  19   a grand jury returned a 27-count superseding indictment charging Daniels and three

                                  20   codefendants with racketeering conspiracy in violation of 18 U.S.C. § 1962(d) (Count

                                  21   One), which was initially charged against two of the codefendants in the original 23-count

                                  22   indictment filed July 19, 2012. The superseding indictment also charged Daniels and the

                                  23   third codefendant with murder in aid of racketeering in violation of 18 U.S.C.

                                  24   §§ 1959(a)(1) and 2 (Count 24); use of a firearm in furtherance of a crime of violence

                                  25   causing death in violation of 18 U.S.C. § 924(j)(1) (Count 25); and use of a firearm in

                                  26   furtherance of a crime of violence in violation of 18 U.S.C. § 924(c)(1)(A) (Count 26).

                                  27         The two initial codefendants entered into plea agreements and were convicted and

                                  28   sentenced on March 6, 2018. A second superseding indictment was filed January 25,
                                  1    2018, against defendant Daniels and his remaining codefendant which charged Daniels

                                  2    with the same substantive offenses charged against them in the first superseding

                                  3    indictment. On May 2, 2018, Daniels’s codefendant entered a change of plea pursuant to

                                  4    a written plea agreement under Rule 11(c)(1)(C) of the Federal Rules of Criminal

                                  5    Procedure. The court proceeded with a pretrial conference only as to Daniels and issued

                                  6    written rulings on the disputed pretrial matters on May 4, 2018.

                                  7           On May 7, 2018, Daniels entered a plea of guilty to the racketeering conspiracy

                                  8    charged in Count One of the Second Superseding Indictment pursuant to a Rule

                                  9    11(c)(1)(C) plea agreement. Dkt. no. 410 (“Plea Agr.”). On September 5, 2018, the court

                                  10   sentenced Daniels to a term of imprisonment of 168 months; 5 years of supervised

                                  11   release; a $100 special assessment; and $3,069.00 in restitution, jointly and severally

                                  12   with his codefendant. The remaining counts against Daniels were dismissed on the
Northern District of California
 United States District Court




                                  13   government’s motion.

                                  14          On September 3, 2019, Daniels, appearing pro se, filed a motion under 28 U.S.C.

                                  15   § 2255 to vacate, set aside or correct the sentence. Pursuant to Rule 4 of the Rules

                                  16   Governing Section 2255 Proceedings for the United States District Courts, 28 U.S.C. foll.

                                  17   § 2255, the court proceeds with a preliminary review of the § 2255 motion.

                                  18                                       ISSUES PRESENTED

                                  19          Defendant asserts the following grounds for relief pursuant to § 2255: (1) the

                                  20   sentence is based on a miscalculated guideline range that incorrectly assigned criminal

                                  21   history points to prior convictions that formed part of the pattern of racketeering

                                  22   underlying the RICO offense; (2) the judgment fails to reflect the time served on the

                                  23   predicate acts under RICO which were part of the same course of conduct; (3) counsel

                                  24   provided ineffective assistance by failing to challenge the sentence that counted the prior

                                  25   convictions for predicate acts in the criminal history calculation, failing to apply the time

                                  26   served on the predicate offenses toward the sentence on the offense of conviction, and

                                  27   failing to offer Daniels’s psychiatric history in mitigation.

                                  28
                                                                                       2
                                  1                                           DISCUSSION

                                  2    I.     Legal Standard

                                  3           Under 28 U.S.C. § 2255, a federal prisoner may file a motion to vacate, set aside,

                                  4    or correct a sentence on the grounds that “the sentence was imposed in violation of the

                                  5    Constitution or laws of the United States, or that the court was without jurisdiction to

                                  6    impose such sentence, or that the sentence was in excess of the maximum authorized by

                                  7    law, or is otherwise subject to collateral attack.” 28 U.S.C. § 2255(a). A prisoner filing a

                                  8    claim for federal habeas relief under 28 U.S.C. § 2255 is entitled to an evidentiary

                                  9    hearing “[u]nless the motion and the files and records of the case conclusively show that

                                  10   the prisoner is entitled to no relief.” 28 U.S.C. § 2255(b); United States v. Leonti, 326

                                  11   F.3d 1111, 1116 (9th Cir. 2003).

                                  12          The Sixth Amendment right to counsel guarantees effective assistance of counsel.
Northern District of California
 United States District Court




                                  13   See Strickland v. Washington, 466 U.S. 668, 686 (1984). A successful claim of

                                  14   ineffective assistance has two components. First, a defendant must show that counsel’s

                                  15   performance was deficient. Id. at 687. Deficient performance is representation that falls

                                  16   below an objective standard of reasonableness. Id. at 688. Second, having established

                                  17   deficient performance, the defendant must show he was prejudiced by counsel’s errors;

                                  18   that is, there must be a reasonable probability that but for counsel’s unprofessional

                                  19   errors, the result of the proceeding would have been different. Id. at 694. A reasonable

                                  20   probability is a probability sufficient to undermine confidence in the outcome. Id.

                                  21          In order to demonstrate deficient performance, a habeas petitioner is required to

                                  22   show that counsel made errors so serious that counsel was not functioning as the

                                  23   “counsel” guaranteed by the Sixth Amendment. See Strickland, 466 U.S. at 687. The

                                  24   relevant query is not what defense counsel could have done, but rather whether the

                                  25   choices made by defense counsel were reasonable. See Babbitt v. Calderon, 151 F.3d

                                  26   1170, 1173 (9th Cir. 1998). Judicial scrutiny of counsel’s performance must be highly

                                  27   deferential, and a court must indulge a strong presumption that counsel’s conduct falls

                                  28   within the wide range of reasonable professional assistance. See Strickland, 466 U.S. at
                                                                                     3
                                  1    689.

                                  2    II.    Initial Review

                                  3           The court conducts a preliminary review of this motion to determine whether it

                                  4    presents a cognizable claim for relief and requires a response by the government. A

                                  5    district court must summarily dismiss a § 2255 motion “[i]f it plainly appears from the

                                  6    motion, any attached exhibits, and the record of prior proceedings that the moving party

                                  7    is not entitled to relief.” Rule 4(b), Rules Governing Section 2255 Proceedings for the

                                  8    United States District Courts.

                                  9           A.     Challenges to Sentence Determination

                                  10          Daniels challenges the length of his sentence on two separate grounds. First, he

                                  11   claims that his sentence is based upon a miscalculated guideline range by counting three

                                  12   prior convictions toward his criminal history score under U.S.S.G. § 4A1.1, which he
Northern District of California
 United States District Court




                                  13   argues should not have been considered in calculating criminal history points because

                                  14   those prior convictions were part of the pattern of racketeering activity underlying the

                                  15   racketeering conspiracy charge for which he was convicted and sentenced (Ground

                                  16   One). Second, Daniels claims that the prison time he served on the prior offenses should

                                  17   have been credited toward the term of imprisonment on his RICO conviction because the

                                  18   prior convictions were for predicate offenses that were part of the pattern of racketeering

                                  19   (Ground Two). Both of these challenges to the length of the sentence were waived by

                                  20   the plea agreement, in which Daniels agreed “not to file any collateral attack on my

                                  21   conviction or sentence . . . except that I reserve my right to claim that my counsel was

                                  22   ineffective.” Plea Agr. ¶ 5. To the extent that Daniels claims that counsel failed to raise

                                  23   either of these challenges to the sentencing determination, those arguments support his

                                  24   claim of ineffective assistance of counsel, as discussed below. However, Grounds One

                                  25   and Two challenging the sentence based on alleged errors in guideline calculation and

                                  26   failure to credit time served on prior offenses are DISMISSED as waived pursuant to the

                                  27   plea agreement.

                                  28
                                                                                     4
                                  1             B.    Ineffective Assistance of Counsel Claims

                                  2             In Ground Three of the § 2255 motion, Daniels claims that his attorney provided

                                  3    ineffective assistance of counsel on the following grounds: (1) counsel knew, or should

                                  4    have known, that the prior convictions for predicate offenses that were part of the same

                                  5    course of conduct underlying the RICO conviction should not have been counted in the

                                  6    criminal history calculation; (2) counsel knew, or should have known, that the prison time

                                  7    served on the predicate offenses could have been applied toward the sentence on the

                                  8    RICO conviction because they were part of the same course of conduct; and (3) counsel

                                  9    knew, or should have known, to offer Daniels’s psychiatric history in mitigation but failed

                                  10   to do so. Liberally construed, these claims of ineffective assistance of counsel appear

                                  11   colorable under 28 U.S.C. § 2255 and merit an answer from the government.

                                  12                                          CONCLUSION
Northern District of California
 United States District Court




                                  13            For the foregoing reasons, the court ORDERS as follows:

                                  14            1.    Grounds One and Two of the § 2255 motion are DISMISSED.

                                  15            2.    The government shall file with the court and serve on Daniels, within 49

                                  16   days of the date of this order, (a) a transcript of the September 5, 2018, sentencing

                                  17   hearing; and (b) an answer conforming in all respects to Rule 5 of the Rules Governing

                                  18   Section 2255 Proceedings, showing cause why the court should not “vacate, set aside or

                                  19   correct the sentence” on Daniels’s claims of ineffective assistance of counsel.

                                  20            3.    If Daniels wishes to respond to the answer, he shall do so by filing a reply

                                  21   with the court and serving it on the government within 35 days of the date the answer is

                                  22   filed.

                                  23            IT IS SO ORDERED.

                                  24   Dated: November 15, 2019

                                  25                                                 /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  26                                                United States District Judge
                                  27

                                  28
                                                                                     5
